Order entered November 13, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00822-CR

                           WILLIAM TRAVIS HENDRIX, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82997-2017

                                              ORDER
        Before the Court is court reporter Antoinette Varela’s November 12, 2018 second request

for an extension of time to file the reporter’s record. We GRANT the request and extend the

time to file the reporter’s record until December 12, 2018. If Ms. Varela fails to file the record

by December 12, 2018, the Court may utilize its available remedies, including ordering that she

not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Raymond G. Wheless, Presiding Judge, 366th Judicial District Court; to Antoinette

Varela, official court reporter, 366th Judicial District Court; and to counsel for the parties.


                                                         /s/   LANA MYERS
                                                               JUSTICE